DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed Dec 28, 2021 have been fully considered but they are not persuasive.  Applicant traverses the rejection of claim 1, representatively.  Applicant explains that, in the present application claim, because an index is associated with one sequence number of a pair of sequence numbers where the pair include sequence number a and sequence number N-a, “the index is associated with sequence number a or sequence number N-a”.   (emphasis added).     However, because  the claim clearly defines that “the pair include sequence number a and sequence number N-a” (emphasis added) the interpretation that the index is associated with sequence number a or sequence number N-a.   Nowhere in the originally filed specification such an embodiment where the index may be associated with either sequence a or sequence N-a is disclosed. Rather,  paragraph [0055] describes the benefit of allocating one index to a pair of sequence numbers, i.e.., “reduce the number of signaling bits necessary for reporting.”   In other words, when a pair of sequence numbers are reported, only one index is allocated according to the present application. 
Applicant filed a terminal disclaimer to expedite the prosecution of this application.  However, as provided in the previous Office action, a terminal disclaimer has no effect in this situation since the basis for refusing more than one patent is priority of invention under pre-AIA  35 U.S.C. 102(f) or (g) and not an extension of monopoly.
Failure to comply with this requirement will result in a holding of abandonment of this application.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 9,992,798. This is a statutory double patenting rejection.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632